Exhibit 10.2

 

 

VARCO INTERNATIONAL, INC.

 

DEFERRED COMPENSATION PLAN

 

 

[Effective January 1, 2003]

 



--------------------------------------------------------------------------------

 

ARTICLE I

Purpose

 

1.1.    Purpose of Plan.  The purpose of the Varco International, Inc. Deferred
Compensation Plan (the “Plan”) is to advance the interests of Varco
International, Inc, (the “Employer”) and its subsidiaries (hereinafter
collectively referred to as the “Company”), by attracting and retaining in its
employ highly qualified individuals for the successful conduct of its business,
as well as to attract highly qualified directors. The Company hopes to
accomplish these objectives by helping to provide for the retirement of its key
employees and directors selected to participate in the Plan.

 

1.2.    Plan Amendment and Restatement.  The Plan is an amendment and
restatement of the old Tuboscope, Inc. Deferred Compensation Plan, which has
been amended and restated in this document and renamed as the Varco
International, Inc. Deferred Compensation Plan. This amendment and restatement
reflects the merger of the Varco Deferred Compensation Plan with and into the
Tuboscope, Inc. Deferred Compensation Plan. Participants hereunder who
previously participated in the old Varco Deferred Compensation Plan will have
their accrued benefits thereunder transferred into the Plan.

 

1.3.    ERISA Status.  The Plan is intended to qualify for certain exemptions
under Title I of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), provided for plans that are unfunded and maintained primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees.

 

1.4.    Effective Date.  This Plan is effective January 1, 2003 (“Effective
Date”).

 

1.5.    Grantor Trust.  The Employer may establish, in its sole discretion, a
grantor trust to be utilized in conjunction with this Plan.



--------------------------------------------------------------------------------

ARTICLE II

Definitions

 

2.1.    “Account” means collectively the Participant’s Employer Account and the
Participant’s Employee Account. In addition, with respect to any Participant who
was previously a participant in the old Varco Deferred Compensation Plan and
whose accounts thereunder were transferred into this Plan, the term “Account”
shall also include the value of those benefits transferred from that plan into
this Plan, which amount may be further subdivided among the Participant’s
Employer Account and the Participant’s Employee Account as determined by the
Committee.

 

2.2.    “Beneficiary” means the person designated by each Participant, on a form
provided by the Committee for this purpose, to receive the Participant’s
distribution under this Plan in the event of the Participant’s death prior to
receiving complete payment of his Account. In order to be effective under this
Plan, any form designating a Beneficiary must be delivered to the Committee
before the Participant’s death. In the absence of such an effective designation
of a Beneficiary, “Beneficiary” means the Participant’s spouse or, if there is
no spouse on the date of Participant’s death, the Participant’s estate.

 

2.3.    “Board” means the Board of Directors of the Employer or the board of
directors of a company that is a successor to the Employer.

 

2.4.    “Bonus” means any bonus paid to a Participant under any plan, policy or
program of the Company providing for the payment of bonuses to employees.

 

2.5.    “Code” means the Interval Revenue Code of 1986, as amended.

 

2.6.    “Committee” means the committee appointed by the Employer to administer
the Plan.

 

2.7.    “Compensation” means the total pay paid by the Company to a Participant
for services rendered while a Participant, including but not limited to any
amounts deferred by the Participant under this Plan, elective contributions made
on the Participant’s behalf pursuant to a 401(k) plan or a plan maintained under
Section 125 of the Code, and any other reductions of such Participant’s
remuneration, but excluding those items excluded from the “compensation”
definition under the 401(k) Plan.

 

2.8.    “Deemed Investments” mean, with respect to any Account, the hypothetical
investment options with respect to which such Account is deemed to be invested
for purposes of determining the value of such Account under this Plan.

 

2.9.    “Director” means a member of the Board of Directors of Varco
International, Inc.

 

2.10.    “Employee Account” means the bookkeeping account maintained by the
Committee reflecting each Participants’ Employee Contributions, together with an
hypothetical income, gain or loss and any payments or distributions attributable
to such bookkeeping account.

 

2.11.    “Employee Contribution” means the amount that is credited, as a
bookkeeping entry, to a Participant’s Employee Account pursuant to the
provisions of Section 3.2.

 

2.12.    “Employer Account” means the bookkeeping account maintained by the
Committee reflecting each Participant’s Employer Contributions, together with
any hypothetical income, gain or loss and any payments or distributions
attributable to such bookkeeping account.

 

2



--------------------------------------------------------------------------------

 

2.13.    “Employer Contribution” means the total contributions credited to a
Participant’s Employer Account for any one Plan Year pursuant to the provisions
of Section 3.1.

 

2.14.    “401(k) Plan” means the Varco International, Inc. 401(k)/Profit Sharing
Plan, or any successor thereto.

 

2.15.    “Hardship” means an unforeseeable financial emergency which is a severe
financial hardship to the Participant resulting from a sudden and unexpected
loss or accident of the Participant or of a dependent of the Participant, a loss
of the Participant due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. To qualify as an unforeseeable financial emergency, payment may
not be made to the extent that such hardship is or may be relieved (i) by
reimbursement or compensation by insurance or otherwise, or (ii) by liquidation
of the Participant’s assets, to the extent the liquidation of such assets would
not itself cause severe financial hardship.

 

2.16.    “Participant” means an employee or Director of the Company who has been
selected to participate in the Plan.

 

2.17.    “Plan” means this Varco International, Inc. Deferred Compensation Plan
and any amendments hereto.

 

2.18.    “Plan Year” means the 12-month period beginning each January 1 and
ending each December 31.

 

3



--------------------------------------------------------------------------------

 

ARTICLE III

Contributions

 

3.1.    Employer Contributions.  The Company will make an Employer Contribution
on behalf of each Participant (who is an employee of the Company) in the form of
a matching contribution on the Participant’s Employee Contributions, on a
dollar-for-dollar basis, up to 4% of the Participant’s Compensation, per pay
period, reduced by any match allocated to the Participant under the 401(k) Plan.

 

In addition, the Company may make a discretionary Employer Contribution, in such
amount, and on behalf of such Participant’s, as it determines in its sole
discretion.

 

3.2.    Employee Contributions.  For each Plan Year, the Committee may, in its
sole discretion, and in such manner as it determines, allow a Participant to
elect to defer the present payment by the Company of all or any portion of the
following:

 

  •   Compensation;

 

  •   Bonus (effective to the extent this election is in excess of the
Compensation election);

 

  •   Directors’ Fees (annual retainer; Board meeting fees; Committee meeting
fees; and any other payments to Directors); and/or

 

  •   Any other forms of remuneration approved by the Committee

 

and instead, have that amount credited as a bookkeeping entry to his Employee
Account. The remuneration/income items otherwise currently payable to the
Participant shall be reduced by the amount of such Participant’s Employee
Contribution.

 

3.3.    Employee Contribution Requirement.  With respect to any Participant who
is an employee of the Company, any election hereunder to defer Compensation or
Bonus shall be effective only if such Participant’s deferrals and contributions
under the 401(k) Plan are restricted by any applicable governmental or 401(k)
Plan limitations during the calendar year. If such Participant’s deferrals and
contributions under the 401(k) Plan are not so restricted, the Participant’s
Compensation or Bonus deferrals hereunder for such calendar year shall be
returned to the Participant. Any such Participant’s Compensation or Bonus
deferral election hereunder shall be reduced by any amounts such Participant
defers into the 401(k) Plan for such calendar year.

 

3.4.    Manner of Deferral Election.  The Committee shall prescribe, in its sole
discretion, the procedures, limitations and timing requirements, for Employee
Contribution elections. Except as otherwise provided by the Committee, Employee
Contribution elections shall be made as follows:

 

  •   In the case of deferral of Compensation or Bonus, such deferral election
must be approved by the Committee prior to the beginning of the applicable Plan
Year for which the election is to take effect, or at such other rimes as
determined by the Committee. The applicable period for such deferrals shall be
the Plan Year.

 

  •   In the case of deferral of Director Fees, such election must be approved
by the Committee prior to the beginning of the applicable twelve month period
for which the Annual Retainer relates (the applicable period), or in the case of
Board and/or Committee Meeting Fees, prior to the date of such meeting (the
applicable period).

 

4



--------------------------------------------------------------------------------

 

Such Employee Contribution election(s) shall remain in force and effect for the
applicable period to which such election relates and for such subsequent
applicable period, unless modified by the Participant prior to the first day of
such subsequent applicable period. Such deferral election shall be irrevocable
during the applicable deferral period unless otherwise provided. The Committee
may establish sub-accounts to reflect any employer discretionary contributions,
and any employer matching contributions.

 

3.5.    Suspension of Plan Contributions/401(k) Plan Hardship Distribution.  Any
Participant who receives a hardship distribution under the 401(k) Plan shall be
suspended from participating in the Plan (i.e., ineligible to receive any
Employer Contributions and from making Employee Contributions) to the extent
required to satisfy applicable rules governing the 401(k) Plan (i.e., as of
2003, for the six (6) month period immediately following the receipt of such
401(k) Plan hardship distribution). If such suspension period includes the first
day of a Plan Year, then such Participant shall be considered ineligible to
participate in the Plan for such Plan Year (i.e. ineligible to receive any
Employer Contributions and from making any Employee Contributions), unless such
employee is subsequently selected to participate in the Plan pursuant to Section
6.4 following the end of such Plan suspension.

 

5



--------------------------------------------------------------------------------

 

ARTICLE IV

Accounts

 

4.1.    Employer Accounts.  The Committee shall establish and maintain an
individual bookkeeping account for each Participant, which shall be the
Participant’s Employer Account. The Committee shall credit, as a bookkeeping
entry, the amount of each Employer Contribution made on behalf of a Participant
to such Participant’s Employer Account as of the last day of each month of the
Plan Year for which the Employer Contribution was made or at such other times as
determined by the Committee. The Committee shall further adjust the
Participant’s Employer Account with any hypothetical income, gain or loss and
any payments or distributions attributable to such Account on a daily basis, or
at such other times as it shall determine. The Company shall not be required to
segregate any of its assets with respect to the Employer Accounts, nor shall any
provision of the Plan be construed as constituting such segregation.

 

4.2.    Employee Accounts.  The Committee shall establish and maintain an
individual bookkeeping account for each Participant, which shall be the
Participant’s Employee Account. The Committee shall credit, as a bookkeeping
entry, the amount of each Employee Contribution made on behalf of a Participant
to such Participant’s Employee Account as soon as administratively feasible
following the applicable deferral. The Committee shall further adjust the
Participant’s Employee Account with any hypothetical income, gain or loss and
any payments or distributions attributable to such Account on a daily basis, or
at such other times as it shall determine. The Company shall not be required to
segregate any of its assets with respect to the Employee Accounts, nor shall any
provision of the Plan be construed as constituting such segregation.

 

4.3.    Hypothetical Accruals to the Account.  In accordance with procedures
established by the Committee, the Participant may designate the Deemed
Investments with respect to which his or her Account shall be deemed to be
invested. If a Participant fails to make a proper designation, then his Account
shall be deemed invested in the Deemed Investments designated by the Committee
in a uniformly non-discriminatory manner. A Participant may change such
designation with respect to future Employer Contributions and Employee
Contributions, as well as with respect to amounts already credited to his
Account, provided such change(s) are made in accordance with the procedures
established by the Committee. A copy of any available prospectus or other
disclosure materials for each of the Deemed Investments shall be made available
to each Participant upon request. The Committee shall determine from time to
time each of the Deemed Investments made available under the Plan and may change
any such determinations at any time. Nothing herein shall obligate the Company
to invest any part of its assets in any of the investment vehicles serving as
the Deemed Investments.

 

4.4.    Vesting.  A Participant will always be one hundred percent vested in
both his Employer Account and Employee Account.

 

4.5.    Nature and Source of Payments.  The obligation to make distributions
under this Plan with respect to each Participant shall constitute a liability of
the Company to the Participant and any Beneficiary in accordance with the terms
of this Plan. All distributions payable hereunder shall be made from the general
assets of the Company, and nothing herein shall be deemed to create a trust of
any kind between the Company and any Participant or other person. No special or
separate fund need be established nor need any other segregation of assets be
made to assure that distributions will be made under this Plan. No Participant
or Beneficiary shall have any interest in any particular asset of the Company by
virtue of the existence of this Plan. Each Participant and Beneficiary shall be
an unsecured general creditor of the Company.

 

6



--------------------------------------------------------------------------------

 

4.6.    Statements to Participants.  Periodically as determined by the
Committee, but not less frequently than annually, the Committee shall transmit
to each Participant a written statement regarding the Participant’s Account for
the period beginning on the date following the effective date of the preceding
statement and ending on the effective date of the current statement.

 

7



--------------------------------------------------------------------------------

 

ARTICLE V

Distributions

 

5.1.    Occasions for Distributions.  The Company shall distribute a
Participant’s Account following the events and in the manner set forth in this
Article V. A Participant’s Account shall be debited in the amount of any
distribution made therefrom as of the date of the distribution.

 

5.2.    Distribution Election.  Subject to rules established by the Committee, a
Participant may file a distribution election with respect to the value of the
Participant’s Account following his termination of employment with the Company.
Such distribution election must be made in a manner acceptable to the Committee
for that purpose. To be effective, such distribution election must be filed at
least 12 months prior to the date the Participant’s Account is to be distributed
or at such other times as determined by the Committee. In the event the
Participant files more than one distribution election, the last effective
distribution election shall control. If no effective distribution election form
exists, as determined in the sole discretion of the Committee, the Participant’s
Account will be distributed in the form of a lump-sum payment. Anything to the
contrary notwithstanding, the Committee, in its sole discretion, has the right
to substitute a lump-sum payment to the Participant equal to the Participant’s
Account.

 

5.3.    Form of Distributions.  Plan distributions may be made in the following
manner:

 

  •   Lump sum;

 

  •   Installments over three, five or ten years;

 

provided however, that any installment election shall automatically be paid in
the form of a lump sum in the event the value of the Participant’s Account at
the time of the distribution is $50,000.00 or less. Installment distributions
shall be paid in quarterly intervals (or at such other intervals as approved by
the Committee) and computed in such manner as determined in the sole discretion
of the Committee.

 

5.4.    Distribution on Account of Termination of Employment.  Upon a
Participant’s termination of employment with the Company for any reason, the
Company shall distribute, or begin distributing, to the Participant (or the
Participant’s Beneficiary) within a reasonable period of time, the Participant’s
Account in such form(s) as previously elected by the Participant,
notwithstanding any In-Service Distribution/Fixed Deferral Period election made
by a Participant under Section 5.7 of the Plan.

 

5.5.    Continuation of Hypothetical Accruals to the Account after Commencement
of Distributions.  If a Participant’s Account is to be distributed in a form
other than a lump sum, then such Account shall continue to be adjusted for
hypothetical income, gain or loss and any payment or distributions attributable
to the Account, until the entire Account has been distributed.

 

5.6.    Hardship Distribution.  In the event that the Committee, upon the
written request of a Participant, determines in its sole discretion that such
Participant has incurred a Hardship, such Participant shall be entitled to
receive a distribution of some (or all) of the Participant’s Accounts, in an
amount not to exceed the lesser of (a) the amount determined by the Committee as
necessary to meet such Participant’s needs created by such Hardship or (b) the
then value of such Participant’s Accounts. Such amount shall be paid in a single
lump sum payment as soon as administratively practicable after the Committee has
made its determination with respect to the availability and amount of such
Hardship benefit. If the Participant’s Accounts are deemed to be invested in
more than one of the Deemed Investments, such distribution shall be made pro
rata from each of such Deemed Investments. In the event the Committee authorizes
a hardship distribution hereunder, the Participant’s Employee

 

8



--------------------------------------------------------------------------------

Contribution election (as well as eligibility to receive any Employer
Contribution) shall cease on a prospective basis and be suspended for the
duration of the Plan Year and the next following Plan Year.

 

5.7.    In-Service Distribution/Fixed Deferral Period.  At the time of making an
election to defer Compensation for a Plan Year pursuant to Section 3.2, the
Participant may elect to receive an in-service distribution of the amount
deferred under such election, together with any Company Contributions for the
same Plan Year and any hypothetical accruals on these deferral/contributions, in
a lump sum at any time beginning after the second anniversary of the last day of
the Plan Year in which the amount deferred was earned. A Participant may
subsequently elect to modify (or revolve) such in-service distribution election
by filing an acceptable election with the Committee, in a manner approved by the
Committee, at least twelve months prior to such newly elected distribution date,
or at such other times as determined by the Committee. Notwithstanding any
In-Service Distribution/Fixed Deferral Period election made by a Participant
hereunder, the Company may modify any such election in the event that
maintaining such elections) becomes administratively/operationally burdensome.

 

5.8.    In-Service Distribution/Ten Percent Penalty.  A Participant may elect to
have his or her Account (or portion thereof) paid as soon as possible upon his
or her election. For purposes of this Section, the value of the Participant’s
Account shall be determined as of the date of the distribution. Any amount paid
pursuant to this Section shall be subject to a ten percent (10%) penalty, with
the amount of the penalty permanently forfeited from the Participant’s Account
and held in a forfeiture account in any grantor trust established by the
Employer as part of the Plan, or returned to the Employer (and if such Plan
assets are held in a grantor trust, returned to the Employer if permitted under
the terms of such grantor trust). Any Participant wishing to elect an immediate
distribution must complete a special distribution form and return it to the
Committee. The distribution shall occur as soon as is administratively feasible
following the Committee’s processing of this election form. Following such
distribution, the Participant’s Employee Contribution election (as well as
eligibility to receive any Employer Contribution) shall cease on a prospective
basis and be suspended for the duration of the Plan Year and the next following
Plan Year.

 

5.9.    Distribution to Directors.  As soon as practicable after a Participant
who is a Director ceases to be a Director (and is not otherwise an employee of
the Company) for any reason, the Company shall distribute the value of such
Participant’s Account in such form as previously elected by the Director. If no
effective distribution election form exists, as determined in the sale
discretion of the Committee, the Participant’s Account will be distributed in
the form of a lump-sum payment.

 

5.10.    Nature of Payments.  Distributions under the Plan shall be made in cash
(or Varco International, Inc. common stock to the extent any of the
Participant’s Deemed Investments are credited with such stock).

 

5.11.    Old Varco Deferred Compensation Plan Accounts.  Each Participant who
previously participated in the old Varco Deferred Compensation Plan and whose
benefits thereunder were transferred into this Plan shall be eligible to elect
the form of distribution of such amounts upon his termination of employment. In
addition, any election to receive an “in-service distribution” under the terms
of the old Varco Deferred Compensation Plan shall be continued under the terms
of this Plan. Any such Participant may subsequently elect to modify or revoke
such in-service distribution election, or make an election where no such
election had previously been made (or change the form of such distribution upon
termination of his employment) by filing an acceptable election with the
Committee. Any such election must be made in a manner approved by the Committee,
at least twelve months prior to the effective date of such change, or at such
other times as determined by the Committee. Notwithstanding any in-service
distribution election made by a Participant hereunder, the Company may modify
any such election in the event that maintaining such election(s) becomes
administratively/operationally burdensome.

 

9



--------------------------------------------------------------------------------

 

5.12.    Old Tuboscope, Inc. Deferred Compensation Plan Accounts.  Each
Participant who previously participated in the old Tuboscope, Inc. Deferred
Compensation Plan shall be eligible to elect to receive the form of distribution
upon his termination of employment with respect to the value of such Account
(determined as of December 31, 2002), adjusted for any hypothetical accruals
thereafter (“Old Tuboscope Account”), by filing an acceptable election with the
Committee, in a manner approved by the Committee. Such Participant may
subsequently change the form of such distribution by filing with the Committee a
new distribution election form at least 12 months prior to the effective date of
such change. In addition, any such Participant may make an in-service
distribution election with respect to such Participant’s Old Tuboscope Account
by filing an acceptable election with the Committee. Any such election must be
made in a manner approved by the Committee, at least 12 months prior to the
effective date of such change, or at such other times as determined by the
Committee. Notwithstanding any in-service distribution election made by a
Participant hereunder, the Company may modify any such election in the event
that maintaining such election becomes administratively/operationally
burdensome.

 

10



--------------------------------------------------------------------------------

 

ARTICLE VI

Committee

 

6.1.    Authority.  The Committee shall have the authority, subject to the
provisions of the Plan, to establish, adopt and revise such rules and
regulations, to provide and modify administrative forms, and to make all such
determinations relating to the plan as it may deem necessary or appropriate for
the administration of the Plan. The Committee may correct any defect or supply
any omission or reconcile any inconsistency in this Plan or any agreement or
document related to this Plan in the manner and to the extent the Committee
deems necessary or appropriate to carry this Plan into effect. The Committee’s
interpretation of the Plan, and all decisions and determinations by the
Committee with respect to the Plan, shall be final and binding on all parties.
To the extent Plan distributions are payable in a form other than a single lump
sum (e.g., installments), the Committee shall determine the methodology for
computing such payments.

 

6.2.    Delegation of Authority.  The Committee may delegate any of its powers
or responsibilities to one or more members of the Committee or any other person
or entity.

 

6.3.    Procedures.  The Committee may establish procedures to conduct its
operations and to carry out its rights and duties under the Plan.

 

6.4.    Selection of Participants.  With respect to each Plan Year or portion
thereof, the President of the Employer shall select, in its discretion, those
employees and Directors of the Company approved to participate in the Plan,
which individuals will then become Participants hereunder. Any such person who
is an employee must be determined by the President of the Employer to be a
member of a select group of key employees or highly compensated employees of the
Company.

 

6.5.    Compensation and Expenses.  The members of the Committee shall serve
without compensation for their services, but all expenses of the Committee and
all other expenses incurred in administering the Plan shall be paid by the
Company.

 

6.6.    Indemnification.  The Company shall indemnify the members of the
Committee and/or any of their delegates against the reasonable expenses,
including attorneys’ fees, actually and appropriately incurred by them in
connection with the defense of any action, suit or proceeding, or in connection
with any appeal thereto, to which they or any of them may be a party by reason
of any action taken or failure to act under or in connection with the Plan and
against all amounts paid by them in settlement thereof (provided such settlement
is approved by independent legal counsel selected by the Company) and against
all amounts paid by them in satisfaction of a judgment in any such action, suit
or proceeding, except in relation to matters as to which it shall be adjudged in
a suit of final adjudication that such Committee member is liable for fraud,
deliberate dishonesty or willful misconduct in the performance of his duties;
provided that within 60 days after the institution of any such action, suit or
proceeding a Committee member has offered in writing to allow the Company, at
its own expense, to handle and defend any such action, suit or proceeding.

 

11



--------------------------------------------------------------------------------

 

ARTICLE VII

Amendment and Termination

 

7.1.    Power to Amend and/or Terminate Reserved.  The Employer retains the
unilateral power to amend the Plan, or to terminate the Plan at any time.
Without the consent of affected Participant or Beneficiary, no such amendment or
termination shall adversely affect any Participant or Beneficiary with respect
to any right accrued hereunder prior to the date that the Plan amendment or
termination is adopted or by its terms to be effective.

 

12



--------------------------------------------------------------------------------

 

ARTICLE VIII

Miscellaneous

 

8.1.    Plan Does Not Affect the Rights of Employee.  Nothing contained in this
Plan shall be deemed to give any Participant the right to be retained in the
employment of the Company, to interfere with the rights of the Company to
discharge any Participant at any time or to interfere with a Participant’s right
to terminate his employment at any time.

 

8.2.    Nonalienation and Nonassignment.  Except for debts owed the Company by a
Participant or Beneficiary, no amounts payable or to become payable under the
Plan to a Participant or Beneficiary shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, whether voluntary, involuntary, by operation of law or otherwise, and
any attempt to so anticipate, alienate, sell, transfer, assign, pledge, encumber
or charge the same by a Participant or Beneficiary prior to distribution as
herein provided shall be null and void.

 

8.3.    Tax Withholding on Payments.  The Company shall have the right to deduct
from any payments to a Participant or Beneficiary under the Plan any taxes
required by law to be withheld with respect to such payments.

 

8.4.    FICA Withholding/Employee Contributions/Employer Contributions.  For
each payroll period, the Company shall withhold from that portion of the
Participant’s Compensation that is not being deferred under this Plan, the
Participant’s share of FICA and other applicable taxes that are required to be
withheld with respect to (i) Employee Contributions, and (ii) Employer
Contributions as they vest and become subject to such FICA withholding. To the
extent that there are insufficient funds to satisfy all applicable tax
withholding requirements in a timely manner, the Company reserves the right to
reduce the Participant’s Employee Contributions, or in the absence of such
contributions, to withhold from the Participant’s Compensation. To the extent
there are still insufficient funds to satisfy all such applicable tax
withholding requirements, the Participant agrees to timely remit cash funds to
the Company sufficient to cover such withholding requirements.

 

8.5.    Setoffs.  To the fullest extent permitted by law, any amounts owed by a
Participant or Beneficiary to the Company may be deducted by the Company from
such Participant’s Account at the time and to the extent that such Account is
otherwise payable hereunder.

 

8.6.    Construction.  Unless the context clearly indicates to the contrary, the
masculine gender shall include the feminine and neuter, and the singular shall
include the plural and vice versa.

 

8.7.    Applicable Law.  The terms and provisions of the Plan shall be construed
in accordance with the laws of the State of Texas, unless preempted by ERISA.

 

8.8.    Successors.  The Plan shall be binding upon the Company and its
successors and assigns, in accordance with its terms.

 

8.9.    Claims Procedure.  A Participant or Beneficiary may make a claim for
Plan benefits by filing a written application for benefits with the Committee.
Such application shall set forth the nature of the claim and any other
information that the Committee may reasonably request. The Committee shall
notify the applicant of the benefits determination within a reasonable time
after receipt of the claim, which shall not exceed 90 days unless special
circumstances require an extension of time for processing the claim. If such an
extension is required, written notice of the extension shall be furnished to the
applicant prior to the end of the initial 90-day period. In no event shall such
an extension exceed a period

 

13



--------------------------------------------------------------------------------

of 90 days from the end of the initial period. The extension notice shall
indicate the special circumstances requiring an extension of time, and the date
by which a final decision is expected to be rendered.

 

Notice of a claim denial, in whole or in part, shall be set forth in a manner
calculated to be understood by the applicant and shall contain the following:

 

(a)  the specific reason or reasons for the denial; and

 

(b)  a specific reference to the pertinent Plan provisions on which the denial
is based; and

 

(c)  a description of any additional material or information necessary for the
applicant to perfect the claim and an explanation of why such material or
information is necessary; and

 

(d)  an explanation of the Plan’s claims review procedure.

 

Participants shall be given timely written notice of the time limits set forth
herein for determinations on claims, appeal of claim denial and decisions on
appeal. If notice of a claim determination is not provided within the applicable
time frame described above, the claim shall be deemed denied and the applicant
may appeal the denial as set forth below.

 

If a written claim results in a claim denial, either in whole or in part, the
applicant has the right to appeal. The appeal must be in writing. The
administrative process for appealing a claim is:

 

(e)  Upon receipt of a claim denial, a Participant may file a written request,
including any additional information supporting the claim, for reconsideration
to the Committee within 60 days of receiving notification that the claim is
denied.

 

The Committee normally shall render a decision no later than 60 days following
receipt of the request for review. The Participant may request a formal hearing
before the Committee which the Committee may grant in its discretion. Under
special circumstances which require an extension of time for rendering a
decision (including but not limited to the need to hold a hearing), the decision
may be delayed up to 120 days following receipt of the request for review. If
such an extension is required, the Participant will be advised in writing before
the extension begins.

 

The Committee will provide written notice of its final determination. The notice
will include specific reasons for the decision, be written in a manner
calculated to be understood by the Participant and make specific reference to
the Plan provisions on which it is based.

 

An appeal will not be considered if it is not filed within the applicable period
of time. If a decision on an appeal is not provided within any applicable time
frame described above, the claim shall be deemed denied on appeal.

 

At any stage in the appeals process, the applicant or his or her designated
representative may review pertinent documents, including copies of the Plan
document and information relating to the applicant’s entitlement to such
benefit, and submit issues and comments in writing.

 

8.10.    Claims/Disputes.  Any dispute or claim arising out of this Plan or the
breach thereof, which is not settled under the Plan’s administrative claims
procedure and which is pursued beyond such claims procedure, shall be brought in
Federal District Court, in Harris County, Texas.

 

14



--------------------------------------------------------------------------------

 

8.11.    Release/Full Payment.  Any Plan payment (i.e., lump sum, or, if
installments, the first such installment payment) to any Participant or
Beneficiary under the Plan shall be in full satisfaction of all claims against
the Company, the Committee, the Trustee under any Rabbi Trust established here
under the Plan, and any of their agents, lawyers, employees, officers, and the
Committee may require such Participant or Beneficiary as a condition precedent
to the receipt of such Plan payment (i.e., lump sum, or, if installments, the
first such installment payment) to execute a receipt and release to such effect.

 

8.12.    Termination of the Plan.  As soon as possible following the termination
of the Plan, each Participant shall be paid his or her entire Account balance in
a single lump sum, notwithstanding any other distribution election then in
effect.

 

8.13.    No funding.  The Plan constitutes a mere promise by the Company to make
payments in accordance with the terms of the Plan and Participants and
Beneficiaries shall have the status of general unsecured creditors of the
Company. Nothing in the Plan will be construed to give any employee, Director or
any other person rights to any specific assets of the Company or of any other
person. In all events, it is the intent of the Company that the Plan be treated
as unfunded for tax purposes and for purposes of Title I of ERISA.

 

8.14.    Entire Agreement.  This Plan document constitutes the entire Plan
governing the Company and the Participant with respect to the subject matters
hereof and supercedes all prior written and oral and all contemporaneous written
and oral agreements and understandings, with respect to the subject matters
herein. This Plan may not be changed orally, but only by an amendment in writing
signed by the Company, subject to the provisions in this Plan regarding
amendments thereto.

 

15



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Varco International, Inc. has caused this Plan to be
executed by its duly authorized officer, effective as of January 1, 2003.

 

 

VARCO INTERNATIONAL., INC.

By:

 

/s/    JAMES F. MARONEY III        

--------------------------------------------------------------------------------

Name:

 

James F. Maroney III

--------------------------------------------------------------------------------

Title:

 

Vice President

--------------------------------------------------------------------------------

Date:

 

January 3, 2003

--------------------------------------------------------------------------------

 

ATTEST:

 

By: Authorized Signatory  

--------------------------------------------------------------------------------

 

Title: Ass’t Secretary

--------------------------------------------------------------------------------

 

16